t c memo united_states tax_court derwyn j booker petitioner v commissioner of internal revenue respondent docket no filed date derwyn j booker pro_se lavonne d lawson for respondent memorandum findings_of_fact and opinion wright judge for taxable_year respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and additions to tax under sec_6653 in the amount of dollar_figure under sec_6653 for percent of the interest due on dollar_figure and under sec_6659 in the amount of dollar_figure and for increased interest under sec_6621 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision for the taxable_year are as follows whether petitioner is entitled to claimed deductions and a claimed investment_tax_credit in connection with a master recording lease transaction we hold that he is not whether petitioner is entitled to a claimed business_bad_debt deduction in the amount of dollar_figure in connection with his investment in the carter co we hold that he is not whether unemployment_compensation petitioner received in the amount of dollar_figure is taxable as determined by respondent we hold that it is whether petitioner is subject_to self-employment_tax on his self-employment_income we hold that he is whether petitioner is liable for an addition_to_tax for negligence under sec_6653 as determined by respondent we hold that he is whether petitioner is liable for an addition_to_tax for a valuation_overstatement under sec_6659 as determined by respondent we hold that he is whether petitioner is liable for increased interest under sec_6621 we hold that he is whether petitioner is liable for a penalty for maintaining a frivolous action under sec_6673 we hold that he is not findings_of_fact the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in toledo ohio at the time the petition was filed petitioner has a bachelor of science degree in mechanical engineering and was employed as an engineer for the tosco corp in its oil refinery at bakersfield california petitioner received unemployment_compensation in the amount of dollar_figure in in after leaving tosco petitioner started a business named j booker and co offering financial advice encore leasing during petitioner investigated a number of tax_shelters before deciding to participate in the encore leasing tax_shelter program as both an investor and a promoter petitioner was the managing partner of bbg ltd bbg which was composed of petitioner and two other individuals on date petitioner acting on behalf of bbg entered into a lease transaction with encore leasing corp encore the lease indicates that bbg’s total investment in the program was dollar_figure it is unclear from the record the exact amount of petitioner’s share of the initial investment in encore encore was incorporated on date encore is in the business of leasing master recordings of previously released pop and gospel albums master recordings are original recordings of performances on audio tape used to produce disc records and tapes for mass distribution in encore leased master recordings for gospel records educational computer programs and home computer games clint collings collings was the president and sole shareholder of encore during the year at issue encore's prospectus for consists of pages of which pages are cover sheets table of contents blank sample forms and blank pages encore's promotional material for also includes a 51-page tax opinion and an 8-page addendum addressing tax changes both prepared by attorney henry d nunez nunez although page of the prospectus refers to an exciting business opportunity while taking advantage of current tax laws it mentions very little about said opportunity while strongly emphasizing the benefits derived from the investment_tax_credit the prospectus contains a letter from mr nunez stating upon request by encore we will assist a lessee and their counsel and accountants if the internal_revenue_service challenges the tax structure of the transaction as set forth in the opinion and the lessee is unable to reach a satisfactory resolution at the initial audit level such assistance would include advice in connection with their appearances before the appellate division of the internal_revenue_service we would also be available to assist the lessee’s counsel in defense before the u s district_court u s tax_court or the u s court of claims encore's prospectus contains in substance only one page discussing in general terms the gospel record market the home computer game market and educational computer programs the prospectus does not specifically address the master recordings the computer games or the computer programs that encore intends to lease the quality of such nor any other facets of the encore program the how our program works section of the prospectus is one page in length containing four paragraphs three paragraphs are devoted to the tax aspects of the program and one paragraph refers to the lease agreement the remainder of the page outlines in tables the amount of advance_payment required from the lessee and the amount of investment_tax_credit passed through to the lessee the financial section of the prospectus contains two paragraphs and explains the investment_tax_credit available with respect to the sound_recordings and computer_software there is no analysis in the prospectus of the potential nontax economic profitability of its leasing program also there is no information in the prospectus regarding the marketability of the master recordings that encore intends to lease nor any information concerning how master recordings can be marketed petitioner had a copy of the encore prospectus the tax opinion and the lease agreement when making his investment in encore the encore lease agreement contains a 7-year lease_term and provides that petitioner did not have an option to purchase the master recording or to renew the lease agreement at the end of the lease_term encore uses a standard master recording lease agreement which it included in all its promotional materials petitioner did not modify any of the terms of the lease agreement which he signed from encore’s product catalogue petitioner chose the master recording unity by the kingcannon family before signing the lease agreement petitioner did not listen to the master recording was not acquainted with the artists who recorded the master and had not previously listened to any of the artists’ recordings at no time did petitioner obtain an independent written appraisal of the subject master recording nor did he obtain an independent written opinion with respect to the profitability of entering into the encore lease agreement encore did provide petitioner with a 2-page written appraisal dated date the appraisal lists the subject master’s value at dollar_figure encore purchased the subject master from the kingcannon family through the artists’ agent gabriel records the purchase_price for the subject master was dollar_figure encore issued a check to gabriel records on date in the amount of dollar_figure and executed a promissory note for the balance of dollar_figure the actual value of the subject master equaled between dollar_figure and dollar_figure included in encore’s prospectus package is a list of distributors with respect to the distribution of sound_recordings made from the subject master recording petitioner entered into a standard distribution-employment agreement with arrival records and did not modify any of the terms of the agreement before signing petitioner’s distribution agreement with arrival was subsequently assigned to marock records during the term of the lease between petitioner and encore total income derived from sales of albums and cassettes made from the kingcannon master totaled dollar_figure petitioner’s share of the income from sales of albums and cassettes made from the subject master totaled dollar_figure the primary purchaser of the sound_recordings made from the master was the artists the kingcannon family during the term of the lease petitioner did not personally distribute sound_recordings made from the subject master during petitioner worked as an agent for encore selling its tax_shelters at a commission rate of percent of receipts from the sales of leases during the latter part of petitioner issued three newsletters directed to his master recording lease clients each newsletter was entitled derwyn j booker tax advantaged investment counseling petitioner received commissions from encore in the amount of dollar_figure in and in the amount of dollar_figure in with respect to his master lease sales petitioner claimed deductions in the amount of dollar_figure and an investment_tax_credit in the amount of dollar_figure with respect to his participation in the encore program during on date the u s district_court for the eastern district of california permanently enjoined mr collings as shareholder and president of encore from taking any_action in furtherance of the organization promotion advertising marketing selling or offering_for_sale any new or future_interest in the encore master recording lease programs the carter company petitioner entered into an investment agreement with the carter co carter on date carter held itself out to potential investors as a company engaged in the medical factoring business purchasing medical accounts_receivable and insurance claims from doctors at a discounted rate petitioner did advance funds to carter under the investment agreement petitioner claims to have contributed a total of dollar_figure however the record is not clear as to the precise amount of petitioner's investment no security or collateral was given for petitioner’s advances to carter carter issued promissory notes to petitioner in exchange for his contribution carter made quarterly payments to its investors at a rate of to percent on their investment carter investors had the option of taking their quarterly payments or electing to have the funds rolled over into another promissory note petitioner involved several of his investment clients including friends and relatives in carter petitioner and his clients regularly elected to reinvest their quarterly interest payments carter made no payments on any of the notes at issue an investigation conducted by the securities_and_exchange_commission in revealed that carter did not represent any doctors had no medical accounts_receivable and was not engaged in the medical factoring business carter filed a petition in bankruptcy in the u s bankruptcy court for the central district of california under chapter of the bankruptcy code on date in the proceeding was converted to a chapter bankruptcy proceeding in petitioner received a payment representing some percentage of his total investment in carter as a result of the bankruptcy proceeding petitioner claimed a deduction on schedule c of his income_tax return in the amount of dollar_figure for bad notes with respect to his dealings with carter respondent disallowed the claimed deduction on the basis that it was not a bona_fide debt within the meaning of sec_166 issue encore opinion sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order to establish entitlement to deductions and credits taxpayers have the burden of proving that they meet the statutory requisites 292_us_435 sec_38 allows a credit for investment in certain depreciable_property the amount of the credit is limited to a percentage of a taxpayer’s qualified_investment in sec_38 property sec_46 qualified_investment in new property is a percentage of the property’s basis generally its cost sec_46 sec_1012 the lessor of the property here encore may elect to pass through the credit to the lessee here petitioner and the lessee generally is treated as having acquired the property for its fair_market_value sec_48 in 808_f2d_1219 6th cir affg 85_tc_127 the court_of_appeals for the sixth circuit where an appeal of the instant case would lie determined that in order to be valid a transaction giving rise to asserted deductions must satisfy both components of a two- prong test see also 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_ 868_f2d_851 6th cir affg 88_tc_386 first the transaction must have economic_substance the transaction cannot be a complete sham mahoney v commissioner supra pincite second if the transaction is found to have economic_substance the question becomes whether the taxpayer was motivated by profit to participate in the transaction within the meaning of sec_183 id if the transaction is found to be a sham then the entire transaction is disregarded for federal_income_tax purposes and such niceties as whether the transaction was engaged in primarily for profit are simply not involved id therefore in determining whether a particular transaction was a sham a court should not address whether in the light of hindsight the taxpayer made a wise investment instead the court must address whether the taxpayer made a bona_fide investment at all or whether the taxpayer merely purchased tax deductions 928_f2d_745 6th cir affg in part and revg in part tcmemo_1989_527 the same two-part test is applied in determining whether a deduction or credit with respect to investment in a tax_shelter is valid 982_f2d_163 6th cir affg tcmemo_1991_449 a tax_shelter can be reasonably defined as a transaction entered into for the purpose of generating deductions in excess of investment contributions claimed in a given taxable_year to reduce income from other sources that year and or credits in excess of the tax attributable to the income from the investment claimed in a given taxable_year to offset taxes on income from other sources that year in the tax_shelter line of cases the court_of_appeals for the sixth circuit has held that a transaction is a sham if it has no practicable economic effects other than the creation of income_tax losses pasternak v commissioner supra illes v commissioner supra the first prong of the mahoney test requires an examination of the transaction not the taxpayer illes v commissioner supra pincite a taxpayer’s alleged reasonable belief that his or her investment in a tax_shelter had economic_substance does not preclude treatment of the transaction as a sham id thus our first inquiry is whether the master recording lease transaction entered into between encore and petitioner had economic_substance or whether it was a sham several factors have been used to determine whether a transaction has economic_substance one such factor is evidence that the transaction was marketed as a tax_shelter generating little revenue see pasternak v commissioner supra pincite encore’s 24-page prospectus focuses primarily on the tax advantages of investing in the encore program and contains only a brief description of the recording industry the prospectus does not describe the specific master recordings encore intended to lease or the nontax economic profitability of encore’s leasing program the obvious focus of the promotional materials distributed to petitioner was on the attendant tax benefits of the lease program the tax opinion petitioner received with the promotional materials was twice as long as the prospectus itself and specifically raised the likelihood of prospective internal_revenue_service irs challenge and possible litigation in the tax_court furthermore very little revenue was generated from sales of sound_recordings made from the subject master indeed petitioner’s share of the income from sales of albums and cassettes made from the subject master in totaled only dollar_figure nonetheless petitioner claimed nearly dollar_figure in deductions and investment tax_credits in relating to the master lease transaction reliance on an inflated value of the master recording is another factor considered in determining whether the underlying transaction has economic_substance 781_f2d_724 9th cir affg tcmemo_1984_472 cited with approval in pasternak v commissioner supra pincite disparity between the prices of the master recordings and their actual fair market values is yet another factor in determining whether transactions are shams 938_f2d_466 4th cir cited with approval in pasternak v commissioner supra pincite encore valued the subject master leased by petitioner at dollar_figure and subsequently provided petitioner with a 2-page appraisal listing the master’s value at dollar_figure mr tirk respondent’s expert witness has been in the record business for years in various positions including manufacturer distributor wholesaler retailer and executive vice president and owner of his own record company mr tirk’s valuation is based upon many factors including the slight market for the particular music involved the limited number of retail outlets that carry that type of music the improbability of generating any sales from exploitation of the product petitioner’s complete lack of experience in the industry the relative obscurity of the artists involved and the poor quality of the master mr tirk valued the subject master at dollar_figure to dollar_figure the manner in which the lessee carried on his or her activities can also be evidence of a lack of economic_substance pasternak v commissioner supra pincite petitioner blindly signed the form lease failing to negotiate any of the lease terms and purchased no insurance on the master although the master was purportedly worth dollar_figure petitioner did not obtain an independent appraisal with respect to either the value of the subject master or the possibility of making a profit with the master furthermore petitioner neither listened to the master nor determined the quality of the master before signing the lease agreement assuming that petitioner had a one-third interest in bbg his share of the initial contribution amount advanced to encore in under the lease equaled dollar_figure although he claimed deductions and investment tax_credits in an amount exceeding dollar_figure the tax benefits petitioner claimed immediately were several times as much as the so-called investment and little revenue was ever produced the illusory nature of the financing of the lease transaction is another factor suggesting lack of economic_substance rose v commissioner t c pincite consistent with the tax-motivated nature of the subject transaction is the structure of the financing of the encore lease with large commercially unreasonable deferred indebtedness which was very unlikely to ever be paid the debt was unlikely to ever be paid because little or no revenues were likely to be received all future lease payments were to come from a share of the profits earned on the sale of the recordings deferring the bulk of the consideration by promissory notes nonrecourse in form and substance based upon the foregoing the record in the instant case convinces us that the lease transaction entered into between petitioner and encore is devoid of economic_substance it is apparent from the nature of the lease transaction that the encore lease package was marketed and sold to petitioner as a tax_shelter as we have determined that the subject lease transaction is devoid of economic_substance we need not address the issue of profit_motive accordingly the lease transaction does not give rise to any deductions or investment tax_credits respondent is sustained on this issue issue carter sec_166 allows a deduction for any debt which becomes worthless within the taxable_year the deduction is allowable only in respect of a bad_debt owed to the taxpayer sec_1 a income_tax regs a bona_fide debt is a debt arising from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioner bears the burden of proving first that a bona_fide debt existed and second that it became worthless in rule a 77_tc_582 in determining whether a debtor-creditor relationship represented by a bona_fide debt exists the court considers the facts and circumstances 54_tc_905 the test in making such a determination is whether the debtor is under an unconditional obligation to repay the creditor and whether the creditor intends to enforce repayment of the obligation id pincite sec_1_166-1 income_tax regs the objective indicia of a bona_fide debt include whether a note or other evidence_of_indebtedness existed and whether interest was charged see 18_tc_780 affd 205_f2d_353 2d cir also considered are the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower's solvency at the time of the loan see 407_f2d_1121 4th cir affg in part vacating in part and remanding tcmemo_1967_187 318_f2d_695 4th cir affg tcmemo_1962_194 petitioner did not provide sufficient evidence indicating the existence of a bona_fide debt the record clearly indicates that petitioner entered into an investment agreement with carter a contribution_to_capital is not a debt within the meaning of sec_166 511_f2d_185 6th cir 43_tc_90 sec_1_166-1 income_tax regs petitioner himself characterized his involvement with carter as an investment in a highly speculative business which he believed had the potential for great rewards although promissory notes were issued to petitioner in connection with the advances no repayments were ever made with respect to the notes and petitioner did not demand such repayments additionally no security or collateral was ever offered in exchange for petitioner’s advances to carter we find that petitioner’s advances to carter can fairly be characterized as investments and not as debt within the meaning of sec_166 as a result of petitioner’s failure to prove the existence of bona_fide debt we need not consider whether the debt became worthless in accordingly we find that petitioner is not entitled to a bad_debt deduction in taxable_year respondent's determination is sustained on this issue petitioner argues in the alternative that he is entitled to deduct the loss on his investment in carter as a theft_loss for respondent argues otherwise sec_165 allows as a deduction a theft_loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 c sec_165 provides that the deduction for such loss shall be treated as sustained in the taxable_year in which the taxpayer discovered the loss sec_1_165-8 income_tax regs petitioner bears the burden of proving a loss by theft the amount of the loss and the year in which the loss was discovered rule a petitioner has not met his burden of proving either the amount of the alleged theft_loss or the year in which the loss was discovered accordingly based upon the record in the instant case we find that petitioner has not provided sufficient evidence to establish his entitlement to a theft_loss under sec_165 for taxable_year issue unemployment_compensation petitioner received unemployment_compensation in the amount of dollar_figure in sec_85 provides that if the sum of a taxpayer’s adjusted_gross_income and the taxpayer’s unemployment_compensation is greater than the base_amount then the amount of unemployment_compensation includable in gross_income is equal to the lesser_of one-half of the amount of the excess of such sum over the base_amount or the amount of the unemployment_compensation petitioner’s base_amount equals dollar_figure see sec_85 petitioner argues that the unemployment_compensation he received is not taxable under sec_85 because his adjusted_gross_income in fell below his base_amount of dollar_figure our determination that petitioner is not entitled to any deductions or an investment_tax_credit with respect to his dealings with encore and that he is not entitled to a business_bad_debt deduction in connection with carter results in an upward adjustment in petitioner’s adjusted_gross_income for bringing him over the base_amount of dollar_figure accordingly the dollar_figure petitioner received in unemployment_compensation is includable in his gross_income for we sustain respondent’s determination on this issue issue self-employment_tax sec_1401 imposes a self-employment_tax on the self- employment income of every individual individuals whose net self-employment_income equals or exceeds dollar_figure during the taxable_year are required to report such income sec_6017 petitioner argues that his net self-employment_income did not exceed dollar_figure in we have determined however that petitioner is not entitled to various claimed deductions causing petitioner’s net self-employment_income to be greater than dollar_figure in taxable_year accordingly respondent is sustained on this issue issue negligence sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations negligence is defined as a lack of due care or the failure to act as a reasonable person would act under similar circumstances 85_tc_934 petitioner bears the burden of proving that no part of the underpayment for the year at issue is due to negligence or intentional_disregard_of_rules_and_regulations rule a 58_tc_757 petitioner argues that he did not rely on the representations made by encore in determining whether to enter into the lease transaction petitioner contends that he sought the professional advice of a number of individuals with respect to his investment in encore and determined that encore had a good reputation that the tax advantages claimed by encore were supported by law and that the masters were of marketable quality petitioner argues that he did what a reasonable person would have done under the circumstances petitioner had no experience in the record industry prior to his involvement with encore petitioner was unfamiliar with the recording artists and failed to seek an independent appraisal of either the master’s value or its potential for profit petitioner did not listen to the master or determine its quality before signing the master recording lease petitioner argues that he sought and relied upon the advice of several people in the record industry while petitioner did casually elicit information from several individuals petitioner failed to provide sufficient evidence indicating that he sought the advice of a professional investment counselor the record indicates that petitioner primarily contacted encore promoters and individuals at the various distribution companies connected with encore investors cannot escape the negligence_penalty by relying on the advice of persons who are not professional investment counselors pasternak v commissioner f 2d pincite 91_tc_524 we find that a reasonably prudent person would have sought the advice of an independent tax adviser in a situation such as this where the return is immediately several times as much as the initial investment see pasternak v commissioner supra pincite 92_tc_827 harris v commissioner tcmemo_1981_46 to anyone not incorrigibly addicted to the ‘free lunch’ philosophy of life the entire scheme had to have been seen as a wholly transparent sham based upon the record in the instant case we find that petitioner’s actions do not approach the actions that a reasonable and ordinarily prudent person would have taken under the circumstances accordingly petitioner is liable for the addition_to_tax due to negligence for taxable_year respondent is sustained on this issue issue valuation_overstatement respondent determined that petitioner’s underpayment in is in part attributable to a valuation_overstatement sec_6659 provides for an addition_to_tax on an underpayment of dollar_figure or more attributable to a valuation_overstatement a valuation_overstatement is defined to include a claim on a return of a valuation of percent or more of the correct valuation sec_6659 see 963_f2d_907 6th cir affg tcmemo_1991_179 the amount of the addition_to_tax equals the product of the applicable_percentage as determined under sec_6659 and the underpayment_of_tax resulting from the overvaluation sec_6659 we have determined that petitioner’s claimed investment_tax_credit in was based upon a gross overvaluation of the subject master petitioner claimed an investment_tax_credit based on the master’s purported value of dollar_figure we have determined however that the master’s actual value equaled 1sec was enacted to discourage taxpayers from investing in abusive tax_shelters that rely on the significant overvaluation of shelter assets in order to produce the desired losses that serve to reduce the investors’ tax_liabilities see h rept pincite 1981_2_cb_352 dollar_figure to dollar_figure accordingly without further analysis we find that petitioner is liable for the addition_to_tax due to a valuation_overstatement under sec_6659 respondent is sustained on this issue issue increased interest sec_6621 provides for an interest rate of percent of the statutory rate where there is an underpayment of taxes in excess of dollar_figure attributable to one or more enumerated tax_motivated_transactions in any year the increased interest rate applies to interest accrued after date even though the transaction was entered into prior to that date 85_tc_552 affd without published opinion 795_f2d_1005 2d cir tax-motivated transactions include valuation overstatements within the meaning of sec_6659 sec_6621 as we have determined that petitioner is liable for the addition_to_tax due to a valuation_overstatement we sustain respondent on this issue accordingly we find that petitioner is liable for the increased rate of interest under sec_6621 issue penalty under sec_6673 respondent filed a motion in the instant case for a penalty against petitioner under sec_6673 whenever it appears that proceedings before this court have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies sec_6673 provides that the court may require the taxpayer to pay a penalty to the united_states as to positions taken after date in proceedings which are pending or commenced after that date the maximum amount of the penalty is dollar_figure proceedings may be treated as instituted primarily for delay where a taxpayer does not provide the commissioner with information or offer evidence at trial 95_tc_624 affd without published opinion 956_f2d_1168 9th cir a position is groundless if the taxpayer knew very well in advance of trial that there was no basis in law or fact for the deductions he or she claimed 90_tc_908 if a taxpayer knew or should have known that his or her position is without merit a court may and should impose sanctions 791_f2d_68 7th cir unreasonable failure to pursue available administrative remedies includes unreasonable failures to respond to the commissioner's requests to substantiate deductions 92_tc_769 wolf v commissioner tcmemo_1991_212 affd 4_f3d_709 9th cir was the test case for taxpayers involved in the encore leasing tax_shelter program petitioner was provided with the opportunity to sign a stipulation agreeing to be bound by the outcome in wolf v commissioner supra petitioner did not agree to such stipulation respondent advised petitioner that if his case were litigated respondent would file a motion for a penalty under sec_6673 in wolf v commissioner supra respondent was sustained on all issues including the additions to tax and a damage award under sec_6673 respondent argues that the instant case is indistinguishable from wolf and as such is frivolous meriting an award of damages under sec_6673 we have carefully considered the particular circumstances of the instant case and although we have found the lease transaction to be devoid of economic_substance we do not find petitioner’s position to be frivolous we have determined that petitioner lacked due care and did not take the steps an ordinarily prudent person would have taken with respect to claiming the deductions and investment_tax_credit attributable to his investment in encore however in the particular setting of this case and exercising our discretion we decline to award a penalty under sec_6673 in this proceeding accordingly respondent’s motion for a penalty under sec_6673 is denied to reflect the foregoing an appropriate order and decision will be entered
